Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of O'Charley's Inc. (the "Company") on Form 10-Q for the period ended July 10, 2011 as filed with the Securities and Exchange Commission on August 11, 2011 (the "Report"), I, R. Jeffrey Williams, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ R. Jeffrey Williams R. Jeffrey Williams Chief Financial Officer August 11, 2011
